DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 4 – 10, 12 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4 – 10, 12 – 15 and 17 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 15 and 20, the primary reason for allowance is the inclusion of "receiving at least one type of data input, wherein the at least one data input is from a base data source and  includes pattern data on the programs, applications, OF and information a user utilizes during a task, the order the programs, applications and information is utilized, and the time spent utilizing the programs, applications and information from the base data source; analyzing the data input based on a set of analytics rules to determine at least one desktop analytics trigger from the data input, wherein the analytics rules include data mining and machine learning techniques to determine how processes are being performed; producing at least one desktop analytics trigger based on the results of the analysis of the data input receiving feedback on the at least one desktop analytics trigger from at least one feedback data 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES M SWIFT/Primary Examiner, Art Unit 2196